DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-19, 22-27 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Marreiro (US 2014/0159108 in view of ) Langguth (US 2010/0090283).

With regard to claim 1, Marreiro, in Fig. 5C teaches a circuit, comprising: a first power supply line (208A, paragraph 0029 teaches that 208A is a ground terminal which is a power supply line); an input/output node (208B, paragraph 0029 teaches that 208B is a PAD terminal and paragraph 0032 teaches that the PAD terminal is a signal line which is an input/output node); a protection diode (D1) having a cathode terminal connected to the input/output node and an anode terminal connected to the first power supply line; a silicon controlled rectifier (SCR) device (comprising transistors PNP & NPN) having an anode terminal connected to the input/output node (208B) and a cathode terminal connected to the first power supply line (208A), the SCR device having a first internal node (gate of PNP) and a second internal node (gate of NPN); and a transistor (504) having a first conduction terminal (collector) connected to the first internal node (gate of PNP) and a control terminal (base) connected to the first internal node (gate of PNP through the zener diode of 504).  
Marreiro does not teach that the transistor is a TFET device.  
Langguth, in Figures 2 & 6A, teaches an ESD protection circuit similar to Marreiro wherein an SCR device is coupled between an I/O pad (RF-I/O).  an internal terminal is of the SCR is coupled to a triggering transistor.  It is further taught that the triggering transistor can be a traditional transistor or a tunnel field effect transistor (paragraphs 0069-0072). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marreiro with Langguth, by forming the triggering transistor of Marreiro as a TFET as taught by Langguth, for the purpose of using a triggering device that has a better turn-on characteristic to allow the ESD fault current to be dissipated more quickly.   

With regard to claims 2-11, Marreiro in view of Langguth discloses the device of claim 1, and further discloses that a second conduction terminal of the TFET device is connected to the first power supply line (Marreiro teaches that the emitter of the triggering device is coupled to 208A) (re claim 2), wherein a second conduction terminal of the TFET device is connected to the second internal node of the SCR device (Marreiro teaches that both the emitter of the trigger transistor and the gate of the NPN are coupled together through 208A) (re claim 3), wherein the TFET device comprises a source region (Langguth 541 of Fig. 6) of a first conductivity type (n+), a drain region (Langguth 542 of Fig. 6) of a second conductivity type (p+) opposite the first conductivity type and a channel region (Langguth 43 of Fig. 6) with an insulated gate (Langguth 44 of Fig. 6) positioned over the channel region (Langguth paragraphs 0070 & 0071) (re claim 4), wherein the source region of the TFET device forms the first conduction terminal and the drain region of the TFET device forms a second conduction terminal (as seen in Fig. 6A of Langguth) (re claim 5), wherein the second conduction terminal of the TFET device is connected to the first power supply line (Marreiro teaches that the emitter is connected to 208A) (re claim 6), wherein the SCR device comprises: a PNP bipolar transistor having an emitter electrically coupled to the input/output node, a gate electrically coupled to the first internal node and a collector electrically coupled to a second internal node; and an NPN bipolar transistor having an emitter electrically coupled to the first power supply line, a gate electrically coupled to the second internal node and a collector electrically coupled to the first internal node (as seen in Fig. 5C of Marreiro) (re claim 7), wherein a second conduction terminal of the TFET device is connected to the second internal node of the SCR device (Marreiro teaches that both the emitter of the trigger transistor and the gate of the NPN are coupled together through 208A) (re claim 8), wherein the SCR device comprises: a PNP bipolar transistor having an emitter electrically coupled to the input/output node, a gate electrically coupled to the first internal node and a collector electrically coupled to the second internal node; and an NPN bipolar transistor having an emitter electrically coupled to the first power supply line, a gate electrically coupled to the second internal node and a collector electrically coupled to the first internal node (as seen in Fig. 5C of Marreiro) (re claim 9), wherein the source region, drain region and channel region are formed by and within an upper semiconductor layer of a silicon on insulator (SOI) substrate (5 of Langguth Fig. 6A) (re claim 10), wherein the source region, drain region and channel region are formed by and within a bulk substrate (5 of Langguth Fig. 6A) (re claim 11).

With regard to claim 13, Marreiro, in Fig. 5C teaches a circuit, comprising: a first power supply line (208A, paragraph 0029 teaches that 208A is a ground terminal which is a power supply line); an input/output node (208B, paragraph 0029 teaches that 208B is a PAD terminal and paragraph 0032 teaches that the PAD terminal is a signal line which is an input/output node); a protection diode (D1) having a first terminal electrically coupled to the input/output node and a second terminal electrically coupled to the first power supply line; a silicon controlled rectifier (SCR) device (comprising transistors PNP & NPN) having an anode terminal electrically coupled to the input/output node (208B) and a cathode terminal electrically coupled to the first power supply line (208A), the SCR device having a first internal node (gate of PNP); and a triggering transistor (504) having a first conduction terminal (collector) electrically coupled to the internal node (gate of PNP), a second conduction (emitter) terminal electrically coupled to the first power supply line (208A) and a control terminal (base) coupled to first internal node (gate of PNP through the zener diode of 504).
Marreiro does not teach that the transistor is a TFET device.  
Langguth, in Figures 2 & 6A, teaches an ESD protection circuit similar to Marreiro wherein an SCR device is coupled between an I/O pad (RF-I/O).  an internal terminal is of the SCR is coupled to a triggering transistor.  It is further taught that the triggering transistor can be a traditional transistor or a tunnel field effect transistor (paragraphs 0069-0072). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marreiro with Langguth, by forming the triggering transistor of Marreiro as a TFET as taught by Langguth, for the purpose of using a triggering device that has a better turn-on characteristic to allow the ESD fault current to be dissipated more quickly.   

With regard to claims 14-19, Marreiro in view of Langguth discloses the device of claim 13, and further discloses: a second power supply line (VDD of Langguth); and a functional circuit (integrated circuit of paragraph 0002 of Langguth) electrically coupled to the input/output node and electrically coupled for power supply to the first and second power supply lines (re claim 14), wherein the TFET device comprises a source region (Langguth 541 of Fig. 6) of a first conductivity type (n+), a drain region (Langguth 542 of Fig. 6) of a second conductivity type (p+) opposite the first conductivity type and a channel region (Langguth 43 of Fig. 6) with an insulated gate (Langguth 44 of Fig. 6) positioned over the channel region (Langguth paragraphs 0070 & 0071) (re claim 15), wherein the source region of the TFET device forms the first conduction terminal and the drain region of the TFET device forms the second conduction terminal (as seen in Fig. 6A of Langguth) (re claim 16), wherein the source region, drain region and channel region are formed by and within an upper semiconductor layer of a silicon on insulator (SOI) substrate (5 of Langguth Fig. 6A) (re claim 17), wherein the source region, drain region and channel region are formed by and within a bulk substrate (5 of Langguth Fig. 6A) (re claim 18), wherein the SCR device comprises: a PNP bipolar transistor having an emitter electrically coupled to the input/output node, a gate electrically coupled to the first internal node and a collector electrically coupled to a second internal node; and an NPN bipolar transistor having an emitter electrically coupled to the first power supply line, a gate electrically coupled to the second internal node and a collector electrically coupled to the first internal node (as seen in Fig. 5C of Marreiro) (re claim 19).

With regard to claim 22, Marreiro, in Fig. 5C teaches circuit, comprising: a first power supply line (208A, paragraph 0029 teaches that 208A is a ground terminal which is a power supply line); an input/output node (208B, paragraph 0029 teaches that 208B is a PAD terminal and paragraph 0032 teaches that the PAD terminal is a signal line which is an input/output node); a protection diode (D1) having a first terminal electrically coupled to the input/output node and a second terminal electrically coupled to the first power supply line; a silicon controlled rectifier (SCR) device (comprising transistors PNP & NPN) having an anode terminal electrically coupled to the input/output node (208B) and a cathode terminal electrically coupled to the first power supply line (208A), the SCR device having a first internal node (gate of PNP) and a second internal node (gate of NPN); and a transistor (504) having a first conduction terminal (collector) electrically coupled to the first internal node (gate of PNP), a second conduction terminal (emitter) electrically coupled to the second internal node (gate of NPN) and a control terminal (base) coupled to first internal node (gate of PNP through the zener diode of 504).
Marreiro does not teach that the transistor is a TFET device.  
Langguth, in Figures 2 & 6A, teaches an ESD protection circuit similar to Marreiro wherein an SCR device is coupled between an I/O pad (RF-I/O).  an internal terminal is of the SCR is coupled to a triggering transistor.  It is further taught that the triggering transistor can be a traditional transistor or a tunnel field effect transistor (paragraphs 0069-0072). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marreiro with Langguth, by forming the triggering transistor of Marreiro as a TFET as taught by Langguth, for the purpose of using a triggering device that has a better turn-on characteristic to allow the ESD fault current to be dissipated more quickly.   

With regard to claims 23-27 & 29, Marreiro in view of Langguth discloses the device of claim 22, and further discloses a second power supply line(VDD of Langguth); and a functional circuit (integrated circuit of paragraph 0002 of Langguth) electrically coupled to the input/output node and electrically coupled for power supply to the first and second power supply lines (re claim 23), wherein the TFET device comprises a source region (Langguth 541 of Fig. 6) of a first conductivity type (n+), a drain region (Langguth 542 of Fig. 6) of a second conductivity type (p+) opposite the first conductivity type and a channel region (Langguth 43 of Fig. 6) with an insulated gate (Langguth 44 of Fig. 6) positioned over the channel region (Langguth paragraphs 0070 & 0071) (re claim 24), wherein the source region the TFET device forms the first conduction terminal and the drain region of the TFET device forms the second conduction terminal (as seen in Fig. 6A of Langguth) (re claim 25), wherein the source region, drain region and channel region are formed by and within an upper semiconductor layer of a silicon on insulator (SOI) substrate (5 of Langguth Fig. 6A) (re claim 26), wherein the source region, drain region and channel region are formed by and within a bulk substrate (5 of Langguth Fig. 6A) (re claim 27), wherein the SCR device comprises: a PNP bipolar transistor having an emitter electrically coupled to the input/output node, a gate electrically coupled to the first internal node and a collector electrically coupled to the second internal node; and an NPN bipolar transistor having an emitter electrically coupled to the first power supply line, a gate electrically coupled to the second internal node and a collector electrically coupled to the first internal node (as seen in Fig. 5C of Marreiro) (re claim 29).

Claims 12, 20, 21, 28 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Marreiro in view of Langguth as applied to claims 1, 13, 19, 22 & 29 above, and further in view of O (US 7,408,754).
	
With regard to claim 12, Marreiro in view of Langguth teaches the device of claim 1.  
Marreiro in view of Langguth does not teach an additional TFET device coupled in series with said TFET device, wherein each TFET device is configured with its first conduction terminal electrically coupled to its control terminal.  
O, in Figure 3A, teaches a device similar to both Marreiro and Langguth wherein an SCR (310 & 320) is coupled in parallel with diode (360) across two device lines (301 & 302).  Like Marreiro and Langguth, O further teaches a triggering transistor (342) is coupled between the negative terminal and the gate of the PNP transistor of the SCR.   O also teaches that an additional transistor (344) is coupled in series with the first transistor device (342) device, wherein each transistor is configured with its first conduction terminal electrically coupled to its control terminal.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marreiro in view of Langguth with O, by forming the TFETs of Marreiro in view of Langguth as two series connected TFETs as taught by O, for the purpose of setting the voltage at which the device triggers.   

With regard to claim 20, Marreiro in view of Langguth teaches the device of claim 19 and further teaches that the SCR device further comprises a second resistor (Marreiro, R of Fig. 5C) electrically coupled between the second internal node (gate of NPN) and the first power supply line (208A).  
Marreiro in view of Langguth does not teach that the SCR device further comprises: a first resistor electrically coupled between the input/output node and the first internal node.  
O, in Figure 3A, teaches a device similar to both Marreiro and Langguth wherein an SCR (310 & 320) is coupled in parallel with diode (360) across two device lines (301 & 302).  Like Marreiro and Langguth, O further teaches a triggering transistor (342) is coupled between the negative terminal and the gate of the PNP transistor of the SCR.   O also teaches that the SCR device further comprises: a first resistor (R2) electrically coupled between a first device line (301) node and the first internal node (gate of PNP); and a second resistor(R1)  electrically coupled between the second internal node (gate of NPN) and the first power supply line (302).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marreiro in view of Langguth with O, by including the second resistor in the SCR as taught by O, for the purpose of lowering the triggering voltage of the SCR for both positive and negative ESD currents.   

With regard to claim 21, Marreiro in view of Langguth teaches the device of claim 13.  
Marreiro in view of Langguth does not teach an additional TFET device coupled in series with said TFET device, wherein each TFET device is configured with its first conduction terminal electrically coupled to its control terminal.  
O, in Figure 3A, teaches a device similar to both Marreiro and Langguth wherein an SCR (310 & 320) is coupled in parallel with diode (360) across two device lines (301 & 302).  Like Marreiro and Langguth, O further teaches a triggering transistor (342) is coupled between the negative terminal and the gate of the PNP transistor of the SCR.   O also teaches that an additional transistor (344) is coupled in series with the first transistor device (342) device, wherein each transistor is configured with its first conduction terminal electrically coupled to its control terminal.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marreiro in view of Langguth with O, by forming the TFETs of Marreiro in view of Langguth as two series connected TFETs as taught by O, for the purpose of setting the voltage at which the device triggers.   

With regard to claim 28, Marreiro in view of Langguth teaches the device of claim 22.  
Marreiro in view of Langguth does not teach an additional TFET device coupled in series with said TFET device, wherein each TFET device is configured with its first conduction terminal electrically coupled to its control terminal.  
O, in Figure 3A, teaches a device similar to both Marreiro and Langguth wherein an SCR (310 & 320) is coupled in parallel with diode (360) across two device lines (301 & 302).  Like Marreiro and Langguth, O further teaches a triggering transistor (342) is coupled between the negative terminal and the gate of the PNP transistor of the SCR.   O also teaches that an additional transistor (344) is coupled in series with the first transistor device (342) device, wherein each transistor is configured with its first conduction terminal electrically coupled to its control terminal.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marreiro in view of Langguth with O, by forming the TFETs of Marreiro in view of Langguth as two series connected TFETs as taught by O, for the purpose of setting the voltage at which the device triggers.   

With regard to claim 30, Marreiro in view of Langguth teaches the device of claim 29 and further teaches that the SCR device further comprises a second resistor (Marreiro, R of Fig. 5C) electrically coupled between the second internal node (gate of NPN) and the first power supply line (208A).  
Marreiro in view of Langguth does not teach that the SCR device further comprises: a first resistor electrically coupled between the input/output node and the first internal node.  
O, in Figure 3A, teaches a device similar to both Marreiro and Langguth wherein an SCR (310 & 320) is coupled in parallel with diode (360) across two device lines (301 & 302).  Like Marreiro and Langguth, O further teaches a triggering transistor (342) is coupled between the negative terminal and the gate of the PNP transistor of the SCR.   O also teaches that the SCR device further comprises: a first resistor (R2) electrically coupled between a first device line (301) node and the first internal node (gate of PNP); and a second resistor(R1) electrically coupled between the second internal node (gate of NPN) and the first power supply line (302).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marreiro in view of Langguth with O, by including the second resistor in the SCR as taught by O, for the purpose of lowering the triggering voltage of the SCR for both positive and negative ESD currents.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marum (US 5,500,546) teaches an SCR circuit similar to Applicant’s invention wherein the triggering circuit can be connected between the gate of PNP transistor of the SCR and ground, or the triggering circuit can be connected between the gate of the PNP and the gate of the NPN transistors of the SCR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839